PER CURIAM.
We affirm the trial court’s denial of appellant’s motion for attorney’s fees pursuant to section 57.105, Florida Statutes (2009), finding no abuse of discretion. However, the trial court did not have discretion to deny the recovery of costs by *174appellant, as the prevailing party, under section 57.041, Florida Statutes (2009). Campbell v. State, Dep’t of Legal Affairs, 110 So.3d 478 (Fla. 1st DCA Mar.8, 2013). Accordingly, we reverse and remand for the taxation of costs in appellant’s favor.
AFFIRMED in part; REVERSED in part; and REMANDED for further proceedings.
PADOVANO, THOMAS, and SWANSON, JJ., concur.